

115 HR 6339 IH: To prohibit the use of Federal funds by the Department of Health and Human Services to award a grant for any virtual reality platform designed to teach children in China how to cross the street.
U.S. House of Representatives
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6339IN THE HOUSE OF REPRESENTATIVESJuly 11, 2018Mr. Norman introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and the Workforce, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of Federal funds by the Department of Health and Human Services to award a
			 grant for any virtual reality platform designed to teach children in China
			 how to cross the street.
	
 1.Limitation on the use of fundsNo Federal funds may be used by the Department of Health and Human Services to award a grant for any virtual reality platform designed to teach children in China how to cross the street.
		